Exhibit 10.1

 

Execution Version

INCREMENTAL JOINDER AGREEMENT NO. 1

This INCREMENTAL JOINDER AGREEMENT NO. 1 (this “Agreement”), dated as of June
11, 2018, and effective as of the Effective Date (as hereinafter defined), is
made and entered into by and among GOLDEN ENTERTAINMENT, INC., a Minnesota
corporation (“Borrower”), the SUBSIDIARY GUARANTORS party hereto, each of the
INCREMENTAL EXISTING TRANCHE REVOLVING LENDERS (as hereinafter defined) party
hereto and JPMORGAN CHASE BANK, N.A., as administrative agent under the Credit
Agreement referred to below (in such capacity, together with its successors and
assigns, the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the First Lien Credit Agreement, dated as
of October 20, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the Guarantors, the banks, financial institutions and other entities from time
to time party thereto as lenders (including the L/C Lenders and the Swingline
Lender), Administrative Agent, JPMorgan Chase Bank, N.A., as collateral agent,
and the other parties thereto;

WHEREAS, pursuant to Section 2.12 of the Credit Agreement, Borrower has
requested to increase the aggregate amount of the Revolving Commitments under
the Credit Agreement by utilizing the Shared Fixed Incremental Amount, and the
Borrower has requested that each financial institution party hereto and listed
on Schedule A hereto (each, an  “Incremental Existing Tranche Revolving Lender”,
and collectively, the “Incremental Existing Tranche Revolving Lenders”) provide,
on a several and not a joint basis, an Incremental Existing Tranche Revolving
Commitment (as defined in the Credit Agreement) in the amount set forth opposite
such Incremental Existing Tranche Revolving Lender’s name on Schedule A hereto
(the “Incremental Existing Tranche Revolving Commitments” and the loans made
thereunder, the “Incremental Existing Tranche Revolving Loans”);

WHEREAS, JPMorgan Chase Bank, N.A., Credit Suisse Securities (USA) LLC,
Macquarie Capital (USA) Inc. and Morgan Stanley Senior Funding, Inc. will act as
joint lead arrangers and joint bookrunners for this Agreement (collectively, the
“Amendment No. 1 Arrangers”); and

WHEREAS, each Incremental Existing Tranche Revolving Lender party hereto and
Administrative Agent is willing, on the terms and subject to the conditions set
forth below, to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1Definitions

.  Except as otherwise expressly provided herein, capitalized terms used in this
Agreement (including in the Recitals and the introductory paragraph above) shall
have the meanings given in the Credit Agreement, and the rules of construction
set forth in the Credit Agreement shall apply to this Agreement.

--------------------------------------------------------------------------------

 

ARTICLE II

AGREEMENT TO PROVIDE INCREMENTAL EXISTING TRANCHE REVOLVING COMMITMENTS

SECTION 2.1Agreement to Provide Incremental Existing Tranche Revolving
Commitments

.  Each Incremental Existing Tranche Revolving Lender hereby agrees, severally
and not jointly, to provide its respective Incremental Existing Tranche
Revolving Commitment in the amount set forth opposite such Incremental Existing
Tranche Revolving Lender’s name on Schedule A hereto annexed hereto on the terms
set forth in this Agreement and the Credit Agreement and subject to the
conditions set forth herein, and its Incremental Existing Tranche Revolving
Commitment shall be binding as of the Effective Date.

SECTION 2.2New Loans and Commitments

.  The Incremental Existing Tranche Revolving Commitment of each Incremental
Existing Tranche Revolving Lender is in addition to such Incremental Existing
Tranche Revolving Lender’s existing Loans and Commitments under the Credit
Agreement immediately prior to the Effective Date, if any (which shall continue
under and be subject in all respects to the Credit Agreement (and the other
Credit Documents).

SECTION 2.3Incremental Existing Tranche Revolving Commitments

.

(a)This Agreement represents Borrower’s request for Incremental Existing Tranche
Revolving Commitments to be provided on the terms and subject to the conditions
set forth herein on the Effective Date and for the Incremental Existing Tranche
Revolving Loans to be made thereunder to be funded from time to time after the
Effective Date in accordance with the Credit Agreement.  It is the
understanding, agreement and intention of the parties that (i) the Incremental
Existing Tranche Revolving Commitments shall be part of the same Tranche of
Commitments as the Closing Date Revolving Commitments and shall constitute
Closing Date Revolving Commitments, Incremental Existing Tranche Revolving
Commitments (as defined in the Credit Agreement), Revolving Commitments and
Commitments under the Credit Agreement and the other Credit Documents and
(ii) all Incremental Existing Tranche Revolving Loans incurred pursuant to the
Incremental Existing Tranche Revolving Commitments shall be part of the same
Tranche of Loans as the Revolving Loans incurred pursuant the Closing Date
Revolving Commitments and shall constitute Loans and Revolving Loans under the
Credit Agreement and the other Credit Documents.  The Incremental Existing
Tranche Revolving Commitments and Incremental Existing Tranche Revolving Loans
shall be subject to the provisions of the Credit Agreement and the other Credit
Documents and shall be on terms and conditions identical to the Closing Date
Revolving Commitments and the Revolving Loans incurred pursuant to the Closing
Date Revolving Commitments, respectively, in each case, under the Credit
Agreement immediately prior to the Effective Date (after giving effect to any
amendments under this Agreement). As of the Effective Date and giving effect to
all of the transactions occurring on the Effective Date, each Incremental
Existing Tranche Revolving Lender shall have total Revolving Commitments in the
amount set opposite its name set forth on Annex A-1 (as amended pursuant to this
Agreement) annexed hereto as Schedule B.

(b)The Incremental Existing Tranche Revolving Commitments shall be part of the
same Tranche of Commitments as the Closing Date Revolving Commitments and may be
drawn from time to time after the Effective Date in accordance with
Section 2.01(a) of the Credit Agreement and shall terminate as set forth in
Section 2.04(a)(iii) of the Credit Agreement.  The Incremental Existing Tranche
Revolving Loans borrowed under the Incremental Existing Tranche Revolving
Commitments shall be part of the same Tranche of Loans as the Revolving Loans

2

 

--------------------------------------------------------------------------------

 

incurred pursuant the Closing Date Revolving Commitments and shall be repaid in
accordance with Section 3.01(a) of the Credit Agreement.  

SECTION 2.4Agreements of Revolving Lenders

.  Each Incremental Existing Tranche Revolving Lender (a) confirms that it has
received a copy of the Credit Agreement, this Agreement and the other Credit
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement; (b) agrees
that it will, independently and without reliance upon Administrative Agent, the
Amendment No. 1 Arrangers or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto; (c) appoints and authorizes each
applicable Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Credit Agreement, the other Credit Documents or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to each such Agent, as applicable, by the terms thereof, together with
such powers as are incidental thereto; (d) hereby affirms the acknowledgements
and representations of such Incremental Existing Tranche Revolving Lender as a
Lender contained in Section 12.07 of the Credit Agreement; and (e) agrees that
it will be bound by the provisions of the Credit Agreement and will perform in
accordance with the terms of the Credit Agreement all the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender, including its obligations pursuant to Section 13.05 of the Credit
Agreement.  Each Incremental Existing Tranche Revolving Lender acknowledges and
agrees that upon its execution of this Agreement that such Incremental Existing
Tranche Revolving Lender shall on and as of the Effective Date become, or
continue to be, a “Revolving Lender” and a “Lender”  under, and for all purposes
of, the Credit Agreement and the other Credit Documents, shall be subject to and
bound by the terms thereof, shall perform all the obligations of and shall have
all rights of a Lender thereunder, and shall make available such amount to fund
its ratable share of outstanding Incremental Existing Tranche Revolving Loans
from time to time after the Effective Date in accordance with the Credit
Agreement.  Each Incremental Existing Tranche Revolving Lender has delivered
herewith to Borrower and Administrative Agent such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Incremental Existing Tranche Revolving Lender may be required to deliver to
Borrower and Administrative Agent pursuant to Section 5.06 of the Credit
Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Incremental Existing Tranche Revolving Lenders to enter into this
Agreement and provide the Incremental Existing Tranche Revolving Commitments,
Borrower represents to Administrative Agent and each of the Incremental Existing
Tranche Revolving Lenders that, as of the Effective Date and giving effect to
all of the transactions occurring on the Effective Date:

SECTION 3.1Corporate Existence

.  Borrower and each Restricted Subsidiary (a) is a corporation, partnership,
limited liability company or other entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization;
(b)(i) has all requisite corporate or other power and authority, and (ii) has
all governmental licenses, authorizations, consents and approvals necessary to
own its Property and carry on its business as now being conducted; and (c) is
qualified to do business and is in good standing in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary;
except, in the case of clauses (b)(ii) and (c) where the failure thereof
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

3

 

--------------------------------------------------------------------------------

 

SECTION 3.2Action; Enforceability

.  Borrower and each Restricted Subsidiary has all necessary corporate or other
organizational power, authority and legal right to execute, deliver and perform
its obligations under this Agreement and to consummate the transactions herein
contemplated; the execution, delivery and performance by Borrower and each
Restricted Subsidiary of this Agreement and the consummation of the transactions
herein contemplated have been duly authorized by all necessary corporate,
partnership or other organizational action on its part; and this Agreement has
been duly and validly executed and delivered by each Credit Party and
constitutes its legal, valid and binding obligation, enforceable against each
Credit Party in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws of general applicability from time to time in effect
affecting the enforcement of creditors’ rights and remedies and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 3.3No Breach; No Default

.

(a)None of the execution, delivery and performance by any Credit Party of this
Agreement nor the consummation of the transactions herein contemplated do or
will (i) conflict with or result in a breach of, or require any consent (which
has not been obtained and is in full force and effect) under (x) any
Organizational Document of any Credit Party or (y) any applicable Requirement of
Law (including, without limitation, any Gaming Law) or (z) any order, writ,
injunction or decree of any Governmental Authority binding on any Credit Party,
or tortiously interfere with, result in a breach of, or require termination of,
any term or provision of any Contractual Obligation of any Credit Party or
(ii) constitute (with due notice or lapse of time or both) a default under any
such Contractual Obligation or (iii) result in or require the creation or
imposition of any Lien (except for the Liens created pursuant to the Security
Documents) upon any Property of any Credit Party pursuant to the terms of any
such Contractual Obligation, except with respect to (i)(y), (i)(z), (ii) or
(iii) which would not reasonably be expected to result in a Material Adverse
Effect; and

(b)No Default or Event of Default has occurred and is continuing.

SECTION 3.4Credit Document Representations

.  Each of the representations and warranties made by Borrower or any of the
other Credit Parties in or pursuant to the Credit Agreement and the other Credit
Documents to which such entity is a party are true and correct in all material
respects as of such date (except to the extent such representations and
warranties are qualified by “materiality” or “Material Adverse Effect,” in which
case such representations and warranties shall be true and correct in all
respects), as applicable, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date (except to the
extent such representations and warranties are qualified by “materiality” or
“Material Adverse Effect,” in which case such representations and warranties
shall be true and correct in all respects)).

4

 

--------------------------------------------------------------------------------

 

ARTICLE IV

CONDITIONS TO THE EFFECTIVE DATE

This Agreement shall become effective on the date (the “Effective Date”) on
which each of the following conditions is satisfied or waived:

SECTION 4.1Execution of Counterparts

.  Administrative Agent shall have received executed counterparts of this
Agreement from each Credit Party and each of the Incremental Existing Tranche
Revolving Lenders.

SECTION 4.2Revolving Note.   Administrative Agent shall have received copies of
the Revolving Notes, substantially in the form of Exhibit A-1 of the Credit
Agreement, and duly completed and executed, for each Incremental Existing
Tranche Revolving Lender that requested a Revolving Note at least three (3)
Business Days prior to the Effective Date.

SECTION 4.3Corporate Documents

.  Administrative Agent shall have received (i) copies of the Organizational
Documents of Borrower and the Subsidiary Guarantors set forth on Schedule C
hereto (the “Specified Subsidiary Guarantors”, and together with Borrower, the
“Specified Credit Parties”), (ii) evidence of all corporate or other applicable
authority for each Specified Credit Party (including a resolution or written
consent and incumbency certificate) with respect to the execution, delivery and
performance of this Agreement, certified as of the Effective Date as complete
and correct copies thereof by a Responsible Officer of Borrower, and (iii)
copies of the certificates of good standing or the equivalent (if any) for each
Specified Credit Party from the office of the secretary of state or other
appropriate governmental department or agency of the state of its formation,
incorporation or organization, in each case dated a recent date prior to the
Effective Date.

SECTION 4.4Opinions of Counsel

.  Administrative Agent shall have received a favorable written opinion of
(i) Latham & Watkins LLP, special New York counsel for the Specified Credit
Parties, (ii) Gray, Plant, Mooty, Mooty & Bennett, P.A., special Minnesota
counsel for the Specified Credit Parties, (iii) Alonso Law Limited, special
Nevada counsel for the Specified Credit Parties and (iv) Duane Morris, special
Maryland counsel for the Specified Credit Parties, in each case (A) dated the
Effective Date, (B) addressed to Administrative Agent and the Incremental
Existing Tranche Revolving Lenders and (C) in a form reasonably satisfactory to
Administrative Agent and addressing matters relating to the Specified Credit
Parties as reasonably requested by Administrative Agent.  

SECTION 4.5No Default or Event of Default; Representations and Warranties True

.  Both immediately prior to and immediately after giving effect to this
Agreement and all of the transactions contemplated in connection therewith:

(a)no Default or Event of Default shall have occurred and be continuing; and

(b)each of the representations and warranties made by the Credit Parties in
Article III hereof shall be true and correct in all material respects on and as
of the Effective Date (it being understood and agreed that any such
representation or warranty which by its terms is made as of an earlier date
shall be required to be true and correct in all material respects only as such
earlier date, and that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the applicable date).

5

 

--------------------------------------------------------------------------------

 

SECTION 4.6Flood Insurance Requirements

.  Administrative Agent shall have received from Borrower (i) a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination with respect to each Mortgaged Real Property and if such Mortgaged
Real Property is located in a special flood hazard area, a notice about special
flood hazard area status and flood disaster assistance duly executed by Borrower
and the applicable Credit Party relating thereto together with evidence of
insurance as required pursuant to Section 9.02(c) of the Credit Agreement.

SECTION 4.7Patriot Act

.  On or prior to the Effective Date, Administrative Agent shall have received
at least three (3) Business Days prior to the Effective Date all documentation
and other information reasonably requested in writing at least ten (10) Business
Days prior to the Effective Date by Administrative Agent that Administrative
Agent reasonably determines is required by regulatory authorities from the
Credit Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Act.

SECTION 4.8Fees and Expenses

.  All reasonable and documented out-of-pocket fees and expenses due to
Administrative Agent required to be paid on the Effective Date (including
pursuant to Section 6.10 hereof) shall have been paid (or the Borrower shall
have made arrangements reasonably satisfactory to Administrative Agent for such
payment).

SECTION 4.9Beneficial Ownership Certificate

.  If Borrower qualifies as a “legal entity customer” under 31 C.F.R. §
1010.230, Borrower shall deliver a certification regarding beneficial ownership
as required by 31 C.F.R. § 1010.230.

SECTION 4.10Lien Searches

.  Administrative Agent shall have received results of lien searches conducted
in the jurisdictions in which the Credit Parties are organized, in each case,
dated a recent date prior to the Effective Date.

SECTION 4.11Officer’s Certificate

.  Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying as to the satisfaction of the
conditions set forth in paragraphs (a) and (b) of Section 4.5 as of the
Effective Date.

SECTION 4.12Real Property

.  Administrative Agent shall have received an e-mail confirmation from local
counsel in each jurisdiction where a Mortgaged Real Property that is subject to
a Mortgage as of the Effective Date is located, in form and substance reasonably
satisfactory to Administrative Agent, to the effect that:

(a)the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Secured Obligations (as defined therein),
including the Secured Obligations evidenced by the Credit Agreement as amended
by this Agreement and the other documents executed in connection therewith, for
the benefit of the Secured Parties; and

(b)no other payment of any mortgage recording taxes or similar taxes, are
necessary or appropriate under applicable law in connection with the execution
of this Agreement in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Secured
Obligations, including the Secured Obligations evidenced by the Credit Agreement
as amended by this Agreement and the other documents executed in connection
therewith, for the benefit of the Secured Parties.

 

6

 

--------------------------------------------------------------------------------

 

ARTICLE V

VALIDITY OF OBLIGATIONS AND LIENS

SECTION 5.1Validity of Obligations

.  Borrower and each Guarantor acknowledges and agrees that, both before and
after giving effect to this Agreement, Borrower and each Guarantor is, jointly
and severally, indebted to the Lenders and the other Secured Parties for the
Obligations (including the Obligations in respect of the Incremental Existing
Tranche Revolving Commitments provided pursuant to this Agreement), without
defense, counterclaim or offset of any kind.  Borrower and each Guarantor hereby
ratifies and reaffirms the validity, enforceability and binding nature of such
Obligations both before and after giving effect to this Agreement (except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity).  

SECTION 5.2Validity of Liens and Credit Documents

.  Borrower and each Guarantor hereby ratifies and reaffirms its obligations
under the Credit Documents to which it is a party and its prior grant and the
validity and enforceability (except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and subject to general principles of equity) of the Liens and security interests
granted to Collateral Agent for the benefit of the Secured Parties to secure all
of the Obligations (including the Obligations in respect of the Incremental
Existing Tranche Revolving Commitments provided pursuant to this Agreement) by
Borrower and each Guarantor pursuant to the Credit Documents to which any of
Borrower or such Guarantor is a party and hereby confirms and agrees that after
giving effect to this Agreement, all such Liens and security interests and each
such Credit Document is, and shall continue to be, in full force and effect and
each is hereby ratified and confirmed in all respects.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1Notice

.  For purposes of the Credit Agreement, the initial notice address of each
Incremental Existing Tranche Revolving Lender (other than any Incremental
Existing Tranche Revolving Lender that, immediately prior to the execution of
this Agreement, is a “Lender” under the Credit Agreement) shall be as set forth
below its signature to this Agreement.

SECTION 6.2Amendment, Modification and Waiver

.  This Agreement may not be amended, modified or waived except by an instrument
or instruments in writing signed and delivered on behalf of Borrower and
Administrative Agent (acting at the direction of such Lenders as may be required
under Section 13.04 of the Credit Agreement).

SECTION 6.3Entire Agreement

.  This Agreement, the Credit Agreement and the other Credit Documents,
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

SECTION 6.4GOVERNING LAW

.  THIS AGREEMENT, AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

7

 

--------------------------------------------------------------------------------

 

SECTION 6.5SUBMISSION TO JURISDICTION

.  EACH PARTY HERETO AGREES THAT SECTION 13.09(b) OF THE CREDIT AGREEMENT SHALL
APPLY TO THIS AGREEMENT MUTATIS MUTANDIS.

SECTION 6.6Severability

.  Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provisions or the
remaining provisions of this Agreement.

SECTION 6.7Counterparts

.  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single
contract.  Delivery of an executed signature page to this Agreement by facsimile
or other electronic transmission (including portable document format (“.pdf”) or
similar format) shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 6.8Credit Document

.  This Agreement shall constitute an “Incremental Joinder Agreement” and a
“Credit Document”, each as defined in the Credit Agreement.

SECTION 6.9No Novation

.  This Agreement shall not extinguish the obligations for the payment of money
outstanding under the Credit Agreement or discharge or release the priority of
any Credit Document (or any other security therefor.  Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Credit Agreement, any of the other Credit Documents or the
instruments, documents and agreements securing the same, which shall remain in
full force and effect.  Nothing in this Agreement shall be construed as a
release or other discharge of Borrower or any other Credit Party from any of its
obligations and liabilities under the Credit Agreement or the other Credit
Documents.

SECTION 6.10Expenses

.  The Borrower agrees to reimburse Administrative Agent for its reasonable and
documented out-of-pocket expenses incurred by them in connection with this
Agreement, including the reasonable and documented fees, charges and
disbursements of Cahill Gordon & Reindel llp, counsel for Administrative Agent.

[Remainder of page intentionally left blank]

 

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Incremental Joinder Agreement
No. 1 to be duly executed as of the day and year first above written, to be
effective as of the Effective Date.

 

GOLDEN ENTERTAINMENT, INC.,

as Borrower

 

By:_/s/ Charles H. Protell________________

Name: Charles H. Protell
Title: Executive Vice President, Chief Strategy Officer and Chief Financial
Officer

 

 




[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------

 

GOLDEN HOLDINGS, INC.

77 GOLDEN GAMING, LLC

GOLDEN ROUTE OPERATIONS-MONTANA LLC

BIG SKY GAMING MANAGEMENT, LLC

GOLDEN ROUTE OPERATIONS-ILLINOIS LLC

GOLDEN ROUTE OPERATIONS-PENNSYLVANIA LLC

SARTINI SYNERGY ONLINE, LLC

GOLDEN GAMING, LLC,

each as a Guarantor

 

By: _/s/ Charles H. Protell________________

Name: Charles H. Protell
Title: Executive Vice President, Chief Strategy Officer and Chief Financial
Officer of Golden Entertainment, Inc., in such capacity acting as agent for each
of the foregoing entities




[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------

 

GOLDEN AVIATION, LLC

GOLDEN PAHRUMP NUGGET, LLC

GOLDEN PAHRUMP TOWN, LLC

GOLDEN PAHRUMP LAKESIDE, LLC

GOLDEN ROUTE OPERATIONS LLC

GOLDEN TAVERN GROUP, LLC

SARTINI GAMING, LLC

MARKET GAMING, LLC

CARDIVAN, LLC

CORRAL COUNTRY COIN, LLC,

each as a Guarantor

 

By: _/s/ Charles H. Protell________________

Name: Charles H. Protell
Title: Executive Vice President, Chief Strategy Officer and Chief Financial
Officer of Golden Entertainment, Inc., in such capacity acting as agent for each
of the foregoing entities




[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------

 

GOLDEN - PT’S PUB STEWART-NELLIS 2, LLC

GOLDEN - PT’S PUB EAST SAHARA 3, LLC

GOLDEN - PT’S PUB CHEYENNE-NELLIS 5, LLC

GOLDEN - PT’S PUB SUMMERLIN 6, LLC

GOLDEN - PT’S PUB VEGAS VALLEY 7, LLC

GOLDEN - PT’S PUB WEST SAHARA 8, LLC

GOLDEN - PT’S PUB SPRING MOUNTAIN 9, LLC

GOLDEN - PT’S PUB FLAMINGO 10, LLC

GOLDEN - PT’S PUB RAINBOW 11, LLC

GOLDEN - PT’S PUB DURANGO 12, LLC

GOLDEN - PT’S PUB WARM SPRINGS 13, LLC

GOLDEN - PT’S PUB TWAIN 14, LLC

GOLDEN - PT’S PUB TROPICANA 15, LLC

GOLDEN - PT’S PUB WINTERWOOD 16, LLC

GOLDEN - PT’S PUB SUNSET-PECOS 17, LLC

GOLDEN - PT’S PUB MLK 18, LLC

GOLDEN - PT’S PUB TUNES 19, LLC

GOLDEN - PT’S PUB DECATUR-HACIENDA 20, LLC

GOLDEN - PT’S PUB DECATUR-SOBB 21, LLC

GOLDEN - PT’S PUB SILVERADO-MARYLAND 22, LLC

GOLDEN - PT’S PUB SILVERADO-BERMUDA 23, LLC

GOLDEN - PT’S PUB SUNRISE 24, LLC

GOLDEN - PT’S PUB HUALAPAI 25, LLC

GOLDEN – PT’S PUB BIG GAME 26, LLC

GOLDEN – PT’S PUB CANTINA 27, LLC

GOLDEN – PT’S PUB FORT APACHE 29, LLC

GOLDEN-PT’S PUB ANN 30, LLC

GOLDEN - PT’S PUB RUSSELL 31, LLC

GOLDEN-PT’S PUB CENTENNIAL 32, LLC

GOLDEN - PT’S PUB HORIZON 33, LLC

GOLDEN - PT’S PUB ST. ROSE 35, LLC

GOLDEN - PT’S PUB EASTERN 36, LLC

GOLDEN - PT’S PUB RACETRACK 37, LLC

GOLDEN - PT’S PUB ANTHEM 38, LLC

GOLDEN - PT’S PUB SUNSET-BUFFALO 39, LLC

GOLDEN-PT’S PUB TRIPLE BAR 40, LLC

GOLDEN-PT’S PUB OCEANS 41, LLC

GOLDEN-PT’S PUB DESERT INN 42, LLC

GOLDEN - PT’S PUB SPRING VALLEY 44, LLC,

each as a Guarantor

 

By: _/s/ Charles H. Protell________________

Name: Charles H. Protell
Title: Executive Vice President, Chief Strategy Officer and Chief Financial
Officer of Golden Entertainment, Inc., in such capacity acting as agent for each
of the foregoing entities




[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------

 

GOLDEN-O’ACES BAR RAINBOW 46, LLC

GOLDEN-O’ACES BAR POST 47, LLC

GOLDEN - PT’S PUB FOOTHILLS 48, LLC

GOLDEN-PT’S PUB FRED’S 49, LLC

GOLDEN-PT’S PUB CROSSROADS TC 50, LLC

GOLDEN-PT’S PUB WHITNEY RANCH 51, LLC

GOLDEN-PT’S PUB BLACK MOUNTAIN 52, LLC

GOLDEN-PT’S PUB MOLLY MALONE’S 53 LLC

GOLDEN-PT’S PUB KAVANAUGH’S 54 LLC

GOLDEN-PT’S PUB SEAN PATRICK’S 55 LLC

GOLDEN-PT’S PUB MORRISSEY’S 56 LLC

GOLDEN-PT’S PUB GB’S 57 LLC

GOLDEN-PT’S PUB OWL 58 LLC

GOLDEN-PT’S PUB FIRESIDE 59 LLC

GOLDEN-PT’S PUB MOUNTAINSIDE 60 LLC

GOLDEN-PT’S PUB OYSTER 61 LLC

GOLDEN-PT’S PUB BEANO’S 62 LLC

GOLDEN-PT’S PUB BREW 63 LLC

GOLDEN-PT’S PUB RANCH 64 LLC

GOLDEN-PT’S BWS 65 LLC

GOLDEN-PT’S SRD 66 LLC

GOLDEN-PT’S OSO BLANCA 67 LLC

GOLDEN-PT’S EL CAPITAN 68 LLC

GOLDEN-PT’S WEST MARTIN 69 LLC

GOLDEN-PT’S HUNTINGTON COVE 70 LLC

GOLDEN-PT’S GVHR 71 L.L.C.

GOLDEN-PT’S PECCOLE SAHARA 72 LLC

GOLDEN-PT’S DECATUR 73 LLC

GOLDEN-PT’S BUFFALO-BLUE DIAMOND 74 LLC

GOLDEN-PT’S LV CACTUS 75 LLC

GOLDEN-PT’S MAULE 76 LLC

GOLDEN-SIERRA GOLD DOUBLE R 1, LLC

GOLDEN-SIERRA JUNCTION DOUBLE R 2, LLC

SIERRA GOLD JONES 3, LLC

SIERRA GOLD BUFFALO 4, LLC

SIERRA GOLD STEPHANIE 5, LLC

SIERRA GOLD ALIANTE 6, LLC

SIERRA GOLD FLAMINGO 7 LLC

GOLDEN RR EASTERN 3, LLC

BONNIE’S 1 LLC,

each as a Guarantor

 

By: _/s/ Charles H. Protell________________

Name: Charles H. Protell
Title: Executive Vice President, Chief Strategy Officer and Chief Financial
Officer of Golden Entertainment, Inc., in such capacity acting as agent for each
of the foregoing entities

 




[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------

 

LAKES GAME DEVELOPMENT, LLC

LAKES GAMING AND RESORTS, LLC

LAKES JAMUL, INC.

LAKES KAR SHINGLE SPRINGS, L.L.C.

LAKES KEAN ARGOVITZ RESORTS-CALIFORNIA, L.L.C.

LAKES NIPMUC, LLC

LAKES PAWNEE CONSULTING, LLC

LAKES SHINGLE SPRINGS, INC.

LAKES MARYLAND DEVELOPMENT, LLC

EVITTS RESORT, LLC,

each as a Guarantor

 

By: _/s/ Charles H. Protell________________

Name: Charles H. Protell
Title: Executive Vice President, Chief Strategy Officer and Chief Financial
Officer of Golden Entertainment, Inc., in such capacity acting as agent for each
of the foregoing entities

 




[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------

 

GOLDEN CASINOS NEVADA LLC

ACEP ADVERTISING AGENCY, LLC

STRATOSPHERE LEASING, LLC

ACEP INTERACTIVE, LLC

STRATOSPHERE GAMING LLC

AQUARIUS GAMING LLC

ARIZONA CHARLIE’S, LLC

FRESCA, LLC

STRATOSPHERE ENTERTAINMENT L.L.C.

W2007 STRATOSPHERE LAND PROPCO, LLC,

each as a Guarantor

 

By: _/s/ Charles H. Protell________________

Name: Charles H. Protell
Title: Executive Vice President, Chief Strategy Officer and Chief Financial
Officer of Golden Entertainment, Inc., in such capacity acting as agent for each
of the foregoing entities

 




[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------

 

Acknowledged and Agreed by:

jpmorgan chase bank, n.a., as Administrative Agent

By:       /s/ Mohammad Hasan

Name:  Mohammad Hasan

Title:     Executive Director

 

 




[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------

 

jpmorgan chase bank, n.a.,
as Incremental Existing Tranche Revolving Lender

By:      /s/ Mohammad Hasan

Name:  Mohammad Hasan

Title:    Executive Director

 

Notice Information:

 

Address: 383 Madison Avenue, 24th Floor, New York, NY 10179

Telephone: (212) 622-8174

Fax:

Email: mohammad.s.hasan@jpmorgan.com

 

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Incremental Existing Tranche Revolving Lender

By:       /s/ William O’Daly

Name:  William O’Daly

Title:    Authorized Signatory

 

 

By:       /s/ Andrew Griffin

Name:  Andrew Griffin

Title:    Authorized Signatory

 

Notice Information:

 

Address: 7033 Louis Stephens Drive, PO Box: 110047, Research Triangle Park, NC
2209

Telephone: 919-994-6174

Fax: 866-469-3871

Email: caroline.waradzyn@credit-suisse.com

 

[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------

 

MACQUARIE CAPITAL FUNDING LLC,
as Incremental Existing Tranche Revolving Lender

By:       /s/ Lisa Grushkin

Name:  Lisa Grushkin

Title:    Authorized Signatory

 

 

By:        /s/ Ayesha Farooqi

Name:  Ayesha Farooqi

Title:    Authorized Signatory

 

Notice Information:

 

Address: 125 West 55th street New York NY 10019

Telephone: 212-231-0494 & 212-231-6132

Fax: 212-231-6518

Email: maccap.dcmadmin@macquarie.com  

 

[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Incremental Existing Tranche Revolving Lender

By:       /s/ Michael King

Name:  Michael King

Title:    Vice President

 

Notice Information:

 

Address: 1300 Thames Street Wharf,

Telephone: 443-627-4355

Fax: 718-233-2140

Email: msloanservicing@morganstanley.com

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------

 

SCHEDULE A

 

INCREMENTAL EXISTING TRANCHE REVOLVING COMMITMENTS

 

Incremental Existing Tranche Revolving Lender

Commitment Amount

JPMorgan Chase Bank, N.A.

$16,000,000

Credit Suisse AG, Cayman Islands Branch

$9,000,000

Macquarie Capital Funding LLC

$8,000,000

Morgan Stanley Senior Funding, Inc.

$7,000,000

Total Incremental Existing Tranche Revolving Commitments:

$40,000,000

 

 

 

Schedule A-1

US-DOCS\101509661.5

--------------------------------------------------------------------------------

 

SCHEDULE B

ANNEX A-1

REVOLVING COMMITMENTS

 

Lender

Revolving Commitment

L/C Commitment

JPMorgan Chase Bank, N.A.

$56,000,000

$20,000,000

Credit Suisse AG, Cayman Islands Branch

$31,500,000

n/a

Macquarie Capital Funding LLC

$28,000,000

n/a

Morgan Stanley Senior Funding, Inc.

$24,500,000

n/a

Total Revolving Commitments:

$140,000,000

$20,000,000

 

 

 

 

Schedule B-1

--------------------------------------------------------------------------------

 

SCHEDULE C

SPECIFIED SUBSIDIARY GUARANTORS

 

 

 

1.

Arizona Charlie’s, LLC

 

2.

Aquarius Gaming LLC

 

3.

Evitts Resort, LLC

 

4.

Fresca, LLC

 

5.

Golden Gaming, LLC

 

6.

Golden Casinos Nevada LLC

 

7.

Golden Holdings, Inc.

 

8.

Golden Pahrump Lakeside, LLC

 

9.

Golden Pahrump Nugget, LLC

 

10.

Golden Pahrump Town, LLC

 

11.

Lakes Gaming and Resorts, LLC

 

12.

Sartini Gaming, LLC

 

13.

Stratosphere Gaming LLC

 

14.

W2007 Stratosphere Land Propco, LLC

 

 

Schedule C-1